Filed 3/15/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 47







State of North Dakota, 		Plaintiff and Appellee



v.



Carlos Mendez Jr., 		Defendant and Appellant







No. 20110273







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Jacob T. Rodenbiker, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee.  Submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.  Submitted on brief.

State v. Mendez

No. 20110273



Per Curiam.

[¶1]	
Carlos Mendez Jr. appealed from a district court criminal judgment entered after the district court revoked his probation
.  On appeal, Mendez argues there is insufficient evidence to support the revocation of his probation.  Specifically, Mendez asserts the district court did not take judicial notice of his two criminal convictions, and the allegation that he violated the terms of his probation by using alcohol was not proven by a preponderance of the evidence.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner